DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
Applicants’ response filed on 10/31/2022 has been fully considered. Claims 2, 4-5, 9 and 49-51 are cancelled, claims 22-47 are withdrawn and claims 1, 3 and 6-8, 10-48 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-8, 10-21 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, while there is support for having the low surface energy additive being covalently bonded to a polymer material of the polymeric print layer or being a substantially free form in the polymeric print layer there is no support for the low surface energy additive being covalently bonded to a polymer material of the polymeric print layer and being a substantially free form in the polymeric print layer at the same time. Specifically paragraphs [0039] and [0040] of Applicant’s Specification discloses:

[0039] In one embodiment, the low surface energy additive is provided in the print film composition in a substantially free form in the print layer. The low surface energy additive is considered to be in “a substantially free form” when it is not a part if a copolymer comprising a monomer or polymer component other than a low surface energy material, or it is not coated onto a surface of another additive…” (emphasis added)

[0040] In another embodiment, the low surface energy material can be part of a polymer component utilized to form the print layer. In one embodiment, the low surface energy additive can be covalently bonded to or grafted to a polymer material employed as part of the polymer material utilized to form the print layer.

The Examiner is interpreting independent claim 1 to recognize only the limitation of the low surface energy additive being covalently bonded to a polymer material. Dependent claims 33, 6-8, 10-21 and 48 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 6-8, 10-21 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Josephy et al (US 6,210,524) in view of Ito et al (US 2010/0137540) in further view of Lockhart et al (US 6,946,203) as evidenced by the data sheet titled Solid Surface Energy Data for Common Polymers.

Regarding claim 1, Josephy discloses a label comprising a skin layer having an upper surface and a lower surface (Fig. 4 #81; col. 4, lines 48-62), wherein the label can be printed thereon on its upper surface (col. 22, lines 14-40), an adhesive layer having an upper surface and a lower surface (Fig. 4 #84; col. 4, lines 48-62), wherein the adhesive layer is disposed on the lower surface of skin layer #81 (Fig. 4 #84; col. 4, lines 48-62), a release liner disposed on the lower surface of the adhesive layer (Fig. 4 #85; col. 4, lines 48-62) and wherein the release liner comprises a silicone coated paper substrate (Fig. 4 #85; col. 22, lines 41-53). 
The label reads on the claimed self-adhesive print film. Given that the label of Josephy discloses a skin layer having an image printed on its upper surface, an adhesive layer on its bottom surface and a silicone coated paper substrate coated on a bottom surface of the adhesive layer; it is clear that the label of Josephy would intrinsically be a self-adhesive print film. The skin layer reads on the claimed polymeric print layer.

Josephy does not appear to disclose the label comprising the skin layer comprising about 0.1 to about 10% by weight of a low surface energy additive, the low surface energy additive being uniformly distributed on the polymeric print layer and the polymeric print layer comprising at least 3 Atomic% of Si at the upper surface of the polymeric print layer.

However, Ito disclose an article comprising substrate comprising a polymer of polyvinyl chloride (paragraph [0237]), wherein the polymer is treated with a treating agent of polydimethylsiloxane grafted to an organic polymer side chain (paragraph [0152]) and wherein the treating agent is used as an additive that is added to an article to be treated and as a coating agent for forming a coated film by coating on an article to be treated (paragraph [0232]).
The polymer of polyvinyl alcohol where the polymer is treated with a surface treating agent of polydimethylsiloxane grafted to an organic polymer side chain reads on the claimed low surface energy additive being uniformly distributed on the polymeric print layer.

Lockhart discloses an image receiving article comprising a slip agent blended into any layer of the structure including an image-receptive layer and wherein the slip agent includes polydimethylsiloxane (col. 11, line 52-col. 12, line 17). 
The polydimethylsiloxane reads on the claimed low surface energy additive. 
The slip agent blended into the image-receiving layer reads on the claimed uniform distribution of the low surface energy additive as the blending of the slip agent into the material of the image-receiving layer, would more likely than not lead to uniform distribution of the slip agent in the image-receiving layer.
Lockhart does not disclose the amount of slip agent being 0.1 to 10 wt% of the layer.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of slip agent to be  0.1 to 10 wt% of the layer because one would do so to provide the desired reduction of coefficient of friction in the layer and to provide at least 3 atomic% of atomic Si as paragraph [0044] of applicant’s PGPub specification states that the concentration of low surface energy additive is sufficient to provide about greater than 3 atomic % of atomic Si on the surface of the polymeric print layer.

It would have been obvious to one of ordinary skill in the art having the teachings of Josephy and Ito before him or her, to modify the label of Josephy to include the grafting of PDMS onto the polyvinyl chloride for the skin layer of Josephy because having the required grafting of PDMS onto polyvinyl chloride provides water repellency, releasing property, sliding property, low friction property, heat resistance, flexibility, oxygen permeability and radiation resistance (paragraph [0152] of Ito).

It would have been obvious to one of ordinary skill in the art having the teachings of Josephy and Lockhart before him or her, to modify the label of Josephy to include the polydimethylsiloxane slip agent of Lockhart in the required amount because having the required slip agent of polydimethylsiloxane would provide a reduced coefficient of friction of structures for improved characteristics such as ease of manufacturing and processing and ease of use in image forming machinery (col. 12, lines 5-9 of Lockhart).

Regarding claim 3, Josephy does not appear to disclose the label comprising the polymeric print layer comprising a concentration of 0.1 to about 5% by weight of a low surface energy additive. 

Lockhart discloses an image receiving article comprising a slip agent blended into any layer of the structure including an image-receptive layer and wherein the slip agent includes polydimethylsiloxane (col. 11, line 52-col. 12, line 17). 
The polydimethylsiloxane reads on the claimed low surface energy additive. 
The slip agent blended into the image-receiving layer reads on the claimed uniform distribution of the low surface energy additive as the blending of the slip agent into the material of the image-receiving layer, would more likely than not lead to uniform distribution of the slip agent in the image-receiving layer.
Lockhart does not disclose the amount of slip agent being 0.1 to 10 wt% of the layer.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of slip agent to be  0.1 to 10 wt% of the layer because one would do so to provide the desired reduction of coefficient of friction in the layer.
The polydimethylsiloxane reads on the claimed low surface energy additive. 
The slip agent blended into the image-receiving layer reads on the claimed uniform distribution of the low surface energy additive as the blending of the slip agent into the material of the image-receiving layer, would more likely than not lead to uniform distribution of the slip agent in the image-receiving layer.

Regarding claim 6, Josephy does not appear to disclose the label comprising the low surface energy material being a silicone-containing material. 

However, Ito disclose an article comprising substrate comprising a polymer of polyvinyl chloride (paragraph [0237]), wherein the polymer is treated with a treating agent of polydimethylsiloxane grafted to an organic polymer side chain (paragraph [0152]) and wherein the treating agent is used as an additive that is added to an article to be treated and as a coating agent for forming a coated film by coating on an article to be treated (paragraph [0232]).
The polymer of polyvinyl alcohol where the polymer is treated with a surface treating agent of polydimethylsiloxane grafted to an organic polymer side chain reads on the claimed silicone-containing material.

Regarding claim 7, Josephy does not appear to disclose the label comprising the polymeric print layer comprising the silicone-containing material being a siloxane. 

However, Ito disclose an article comprising substrate comprising a polymer of polyvinyl chloride (paragraph [0237]), wherein the polymer is treated with a treating agent of polydimethylsiloxane grafted to an organic polymer side chain (paragraph [0152]) and wherein the treating agent is used as an additive that is added to an article to be treated and as a coating agent for forming a coated film by coating on an article to be treated (paragraph [0232]).
The polymer of polyvinyl alcohol where the polymer is treated with a surface treating agent of polydimethylsiloxane grafted to an organic polymer side chain reads on the claimed siloxane.

Regarding claim 8, Josephy does not appear to disclose the label comprising the polymeric print layer comprising the siloxane having the claimed formula. 

However, Ito disclose an article comprising substrate comprising a polymer of polyvinyl chloride (paragraph [0237]), wherein the polymer is treated with a treating agent of polydimethylsiloxane grafted to an organic polymer side chain (paragraph [0152]) and wherein the treating agent is used as an additive that is added to an article to be treated and as a coating agent for forming a coated film by coating on an article to be treated (paragraph [0232]).
The polydimethylsiloxane reads on the claimed formula of the siloxane in claim 8 where R is an alkyl group of a methyl group.

Regarding claim 10, Lockhart does not disclose the amount of slip agent being 0.1 to 10 wt% of the layer.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of slip agent to be  0.1 to 10 wt% of the layer because one would do so to provide the desired reduction of coefficient of friction in the layer and to provide at least 3 atomic% of atomic Si as paragraph [0044] of applicant’s PGPub specification states that the concentration of low surface energy additive is sufficient to provide about greater than 3 atomic % of atomic Si on the surface of the polymeric print layer.

Regarding claim 11, Lockhart does not disclose the amount of slip agent being 0.1 to 10 wt% of the layer.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of slip agent to be  0.1 to 10 wt% of the layer because one would do so to provide the desired reduction of coefficient of friction in the layer and to provide at least 3 atomic% of atomic Si as paragraph [0044] of applicant’s PGPub specification states that the concentration of low surface energy additive is sufficient to provide about greater than 3 atomic % of atomic Si on the surface of the polymeric print layer.

Regarding claim 12, Lockhart does not disclose the amount of slip agent being 0.1 to 10 wt% of the layer.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of slip agent to be  0.1 to 10 wt% of the layer because one would do so to provide the desired reduction of coefficient of friction in the layer and to provide at least 3 atomic% of atomic Si as paragraph [0044] of applicant’s PGPub specification states that the concentration of low surface energy additive is sufficient to provide about greater than 3 atomic % of atomic Si on the surface of the polymeric print layer.

Regarding claim 13, Josephy does not appear to disclose the label comprising the polymeric print layer comprising polyvinyl chloride. 

However, Ito disclose an article comprising substrate comprising a polymer of polyvinyl chloride (paragraph [0237]).
The substrate comprising polyvinyl alcohol reads on the claimed polymeric print layer comprising polyvinyl chloride.

Regarding claim 14; Josephy discloses the label comprising a release liner disposed on the lower surface of the adhesive layer (Fig. 4 #85; col. 4, lines 48-62) and wherein the release liner comprises a silicone coated paper substrate (Fig. 4 #85; col. 22, lines 41-53). 

Regarding claim 15; Josephy discloses the label comprising a release liner disposed on the lower surface of the adhesive layer (Fig. 4 #85; col. 4, lines 48-62) and wherein the release liner comprises a silicone coated paper substrate (Fig. 4 #85; col. 22, lines 41-53). 
The silicone coating of the release liner reads on the claimed silicone release layer. The paper substrate reads on the claimed lower layer.

Regarding claim 16, Josephy does not appear to disclose the label comprising the low surface energy additive having a surface energy from about 5 dynes/cm to about 50 dynes/cm. 

However, Ito disclose an article comprising substrate comprising a polymer of polyvinyl chloride (paragraph [0237]), wherein the polymer is treated with a treating agent of polydimethylsiloxane grafted to an organic polymer side chain (paragraph [0152]) and wherein the treating agent is used as an additive that is added to an article to be treated and as a coating agent for forming a coated film by coating on an article to be treated (paragraph [0232]).
Polydimethylsiloxane has a surface energy of 19.8 mN/m or 19.8 dynes/cm as evidenced by the data sheet titled Solid Surface Energy Data for Common Polymers.

Regarding claim 17, in regard to the value of the second dot area within the first dot area, since Josephy, Ito and Lockhart discloses applicant's claimed structure of the self-adhesive print film of claim 1, it is clear that the imaged receptor laminate of Josephy, Ito and Lockhart would intrinsically have the value of the second dot area be within 20% of the value of the first dot area as the structure of the imaged receptor laminate of Josephy, Ito and Lockhart is the same as applicant’s claimed structure of claim 1 of the self-adhesive print film which has the claimed value of the second dot area within the first dot area. 

Regarding claim 18, in regard to the value of the second dot area within the first dot area, since Josephy, Ito and Lockhart discloses applicant's claimed structure of the self-adhesive print film of claim 1, it is clear that the imaged receptor laminate of Josephy, Ito and Lockhart would intrinsically have the value of the second dot area be within 15% of the value of the first dot area as the structure of the imaged receptor laminate of Josephy, Ito and Lockhart is the same as applicant’s claimed structure of claim 1 of the self-adhesive print film which has the claimed value of the second dot area within the first dot area. 

Regarding claim 19, in regard to the value of the second dot area within the first dot area, since Josephy, Ito and Lockhart discloses applicant's claimed structure of the self-adhesive print film of claim 1, it is clear that the imaged receptor laminate of Josephy, Ito and Lockhart would intrinsically have the value of the second dot area be within 10% of the value of the first dot area as the structure of the imaged receptor laminate of Josephy, Ito and Lockhart is the same as applicant’s claimed structure of claim 1 of the self-adhesive print film which has the claimed value of the second dot area within the first dot area. 

Regarding claim 20, in regard to the value of the second dot area within the first dot area, since Josephy, Ito and Lockhart discloses applicant's claimed structure of the self-adhesive print film of claim 1, it is clear that the imaged receptor laminate of Josephy, Ito and Lockhart would intrinsically have the value of the second dot area be within about 0.1% to about 20% of the value of the first dot area as the structure of the imaged receptor laminate of Josephy, Ito and Lockhart is the same as applicant’s claimed structure of claim 1 of the self-adhesive print film which has the claimed value of the second dot area within the first dot area. 

Regarding claim 21, in regard to the value of the second dot area within the first dot area, since Josephy, Ito and Lockhart discloses applicant's claimed structure of the self-adhesive print film of claim 1, it is clear that the imaged receptor laminate of Josephy, Ito and Lockhart would intrinsically have the value of the second dot area be within about 1% to about 17% of the value of the first dot area as the structure of the imaged receptor laminate of Josephy, Ito and Lockhart is the same as applicant’s claimed structure of claim 1 of the self-adhesive print film which has the claimed value of the second dot area within the first dot area. 

Regarding claim 48, Josephy does not appear to disclose the label comprising the skin layer comprising the polymeric print layer comprising polyvinyl chloride. 

However, Ito disclose an article comprising substrate comprising a polymer of polyvinyl chloride (paragraph [0237]), wherein the polymer is treated with a treating agent of polydimethylsiloxane grafted to an organic polymer side chain (paragraph [0152]) and wherein the treating agent is used as an additive that is added to an article to be treated and as a coating agent for forming a coated film by coating on an article to be treated (paragraph [0232]).
The polymer of polyvinyl alcohol where the polymer is treated with a surface treating agent of polydimethylsiloxane grafted to an organic polymer side chain reads on the claimed polymeric print layer comprising polyvinyl chloride.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.

Applicants argue that none of the cited references either alone or in combination disclose the polymeric print layer comprising a low surface energy additive uniformly distributed on the polymeric print layer having a concentration of the low surface energy additive from about 0.01 to about 10 wt% such that the polymeric print layer comprises at least 3 Atomic% Si at the upper surface of the polymeric print layer and wherein the low surface energy additive is in a substantially free form.

The Examiner disagrees and notes that Josephy, Ito and Lockhart suggest the limitations of the polymeric print layer comprising a low surface energy additive uniformly distributed on the polymeric print layer having a concentration of the low surface energy additive from about 0.01 to about 10 wt% such that the polymeric print layer comprises at least 3 Atomic% Si at the upper surface of the polymeric print layer in the 103 rejection stated above.
The limitation of the low surface energy additive is in a substantially free form is not supported as there is no support for the low surface energy additive being covalently bonded to a polymer material of the polymeric print layer and being a substantially free form in the polymeric print layer at the same time.

Applicants argue that Ito does not disclose or suggest the amount of low surface energy additive nor the atomic% of Si at the upper surface of the polymeric print layer.

The Examiner notes that Lockhart is relied upon to disclose the amount of low surface energy additive and the atomic% of Si at the upper surface of the polymeric print layer.

Applicants argue that Lockhart does not disclose the slip agent in quantities of 0.2 to 30 parts by weight.

The Examiner disagrees and notes that Lockhart discloses an image receiving article comprising a slip agent blended into any layer of the structure including an image-receptive layer and wherein the slip agent includes polydimethylsiloxane (col. 11, line 52-col. 12, line 17).
Lockhart does not disclose the amount of slip agent being 0.1 to 10 wt% of the layer.
However, it would have been obvious to one of ordinary skill in the art to adjust the amount of slip agent to be  0.1 to 10 wt% of the layer because one would do so to provide the desired reduction of coefficient of friction in the layer and to provide at least 3 atomic% of atomic Si as paragraph [0044] of applicant’s PGPub specification states that the concentration of low surface energy additive is sufficient to provide about greater than 3 atomic % of atomic Si on the surface of the polymeric print layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785